UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: May 31, 2010 Item 1. Schedule of Investments Managements discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Municipal bonds posted solid gains for the year ended May 31, 2010, as signs of economic recovery helped tax-exempt securities rebound from a steep decline in late 2008 and early 2009. Supply and demand factors also contributed to the municipal bond markets advance  demand increased as the economic environment improved, while supply was curtailed by the federal Build America Bonds program. States and municipalities continued to face challenging budget situations over the past 12 months. Many states used a combination of spending cuts, tax hikes and reserve funds to overcome budget deficits. They also pushed spending cuts down to the local level by reducing funding to county and town governments. For the year ended May 31, 2010, John Hancock Tax-Free Bond Funds Class A shares posted a total return of 9.56% at net asset value. By comparison, Morningstar, Inc.s muni national long fund category produced an average return of 9.89%, while the Funds benchmark, the Barclays Capital Municipal Bond Index, returned 8.52%. The Fund was able to outperform the broad municipal bond index and keep pace with its Morningstar peer group average despite its focus on higher-quality municipal bonds, which underperformed lower-rated issues during the period. We took steps to increase the Funds exposure to longer-term municipal bonds, which proved beneficial as the municipal market rallied. Essential services bonds (which fund utilities, toll roads and other basic services) were one of the Funds largest sector weightings and these bonds fared well thanks to their attractive yields and stable revenues. The heaviest new issuance during the period came from the health care sector, but we remained cautious and selective in this area of the municipal market given the uncertainty about the impact of federal health care legislation. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major risk factors in this Funds performance are interest rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Funds average maturity will make it more sensitive to interest-rate risk. Investments focused on one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 6 Tax-Free Bond Fund | Annual report A look at performance For the period ended May 31, 2010 Average annual returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge (POP) with maximum sales charge (POP) yield (%) as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-10 Class A 4.62 2.90 4.54 4.62 15.34 55.90 4.00 Class B 3.74 2.73 4.40 3.74 14.42 53.80 3.44 Class C 7.74 3.07 4.23 7.74 16.35 51.28 3.44 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  0.98%, Class B  1.73% and Class C  1.73%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. Annual report | Tax-Free Bond Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Tax-Free Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital Municipal Bond Index. Period Without With maximum beginning sales charge sales charge Index Class B 2 5-31-00 $15,380 $15,380 $17,817 Class C 2 5-31-00 15,128 15,128 17,817 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of 5-31-10. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 8 Tax-Free Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on December 1, 2009 with the same investment held until May 31, 2010. Account value Ending value Expenses paid during on 12-1-09 on 5-31-10 period on 5-31-10 1 Class A $1,000.00 $1,040.90 $4.94 Class B 1,000.00 1,037.00 8.74 Class C 1,000.00 1,037.00 8.74 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2010, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Tax-Free Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2009, with the same investment held until May 31, 2010. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-09 on 5-31-10 period on 5-31-10 1 Class A $1,000.00 $1,020.10 $4.89 Class B 1,000.00 1,016.40 8.65 Class C 1,000.00 1,016.40 8.65 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.97%, 1.72% and 1.72% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Tax-Free Bond Fund | Annual report Portfolio summary Top 10 Holdings 1 Foothill Eastern Transportation Corridor Agency, 1-1-19, Zero 4.7% Madera County Certificates of Participation, 3-15-15, 6.500% 2.9% New York City Municipal Water Finance Authority, 6-15-39, 5.000% 2.2% Commonwealth of Puerto Rico, 7-1-11, 11.364% 2.2% Commonwealth of Massachusetts, 12-1-24, 5.500% 2.0% San Joaquin Hills Transportation Corridor Agency, 1-15-17, 5.650% 2.0% Triborough Bridge & Tunnel Authority, 11-15-33, 5.000% 2.0% San Bernardino County, 8-1-17, 5.500% 1.9% South Carolina State Public Service Authority, 1-1-40, 5.000% 1.7% Port Authority of New York & New Jersey, 10-1-19, 6.750% 1.7% Sector Composition General Obligation Bonds 4% Water & Sewer 6% Revenue Bonds Utilities 5% Transportation 17% Development 4% Power 11% Pollution 3% Education 8% Other Revenue 24% Health Care 8% Short-Term Investments & Other 3% Airport 7% Quality Composition AAA 15% B 1% AA 32% CCC & Below 1% A 29% Not Rated 0% BBB 13% Short-Term Investments & Other 3% BB 6% 1 As a percentage of net assets on 5-31-10. Excludes cash and cash equivalents. 2 As a percentage of net assets on 5-31-10. 3 Investments focused on one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moodys Investors Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc ratings. Not Rated securities are those with no ratings available. They may have internal ratings similar to those shown. All are as of 5-31-10 and do not reflect subsequent downgrades. Annual report | Tax-Free Bond Fund 11 Funds investments As of 5-31-10 Maturity Rate date Par value Value Municipal Bonds 96.95% (Cost $431,370,641) Alabama 0.43% Birmingham Special Care Facilities Financing Authority, Childrens Hospital 6.125% 06-01-34 $2,000,000 2,102,354 Arizona 3.77% Arizona Health Facilities Authority, Phoenix Memorial Hospital (H) 8.200 06-01-21 2,150,000 22 Maricopa County Pollution Control Corp., El Paso Electric Company Project, Series B 7.250 04-01-40 1,000,000 1,133,870 Phoenix Civic Improvement Corp. District, Series B (Zero Coupon steps up to 5.500% on 7-1-13) (D) Zero 07-01-28 1,000,000 933,930 Salt River Project Agricultural Improvement & Power District Electric System, Electric, Power & Light Revenues, Series A 5.000 01-01-33 7,000,000 7,379,190 Salt River Project Agricultural Improvement & Power District Electric System, Electric, Power & Light Revenues, Series A 5.000 01-01-38 4,500,000 4,690,170 Salt River Project Agricultural Improvement & Power District Electric System, Electric, Power & Light Revenues, Series A 5.000 01-01-39 4,000,000 4,205,080 California 17.36% Foothill Eastern Transportation Corridor Agency, Highway Revenue Tolls Zero 01-15-25 5,000,000 1,819,500 Foothill Eastern Transportation Corridor Agency, Highway Revenue Tolls, Escrowed to Maturity, Series A Zero 01-01-19 30,000,000 22,915,800 Los Angeles Department of Water & Power, Electric, Power & Light Revenues, Series A 5.000 07-01-39 3,490,000 3,610,545 M-S-R Energy Authority, Natural Gas Revenue, Series B 7.000 11-01-34 2,500,000 2,921,850 Madera County Certificates of Participation (D) 6.500 03-15-15 13,185,000 14,252,458 Millbrae Residential Facility Revenue, Magnolia of Millbrae Project, Series A AMT 7.375 09-01-27 1,730,000 1,700,763 San Bernardino County 5.500 08-01-22 2,500,000 2,659,750 San Bernardino County, Medical Center Financial Project, Series B (D) 5.500 08-01-17 9,130,000 9,417,504 San Diego Redevelopment Agency, City Heights, Series A 5.750 09-01-23 25,000 24,365 See notes to financial statements 12 Tax-Free Bond Fund | Annual report Maturity Rate date Par value Value California (continued) San Joaquin Hills Transportation Corridor Agency, Highway Revenue Tolls, Escrowed to Maturity Zero 01-01-14 $5,000,000 $4,723,550 San Joaquin Hills Transportation Corridor Agency, Highway Revenue Tolls, Escrowed to Maturity Zero 01-01-17 4,900,000 4,108,699 San Joaquin Hills Transportation Corridor Agency, Highway Revenue Tolls, Escrowed to Maturity Zero 01-01-20 2,000,000 1,450,140 San Joaquin Hills Transportation Corridor Agency, Highway Revenue Tolls, Series A 5.650% 01-15-17 10,000,000 9,573,000 Santa Ana Financing Authority, Police Admin & Holding Facility, Series A (D) 6.250 07-01-19 2,000,000 2,269,880 State of California, Highway Improvements 5.500 03-01-40 3,000,000 3,074,850 Colorado 3.75% Colorado Springs Utilities Revenue, Series C 5.250 11-15-42 2,825,000 3,021,959 Denver, Colorado City & County Airport Revenue, Series A 5.250 11-15-36 5,000,000 5,208,050 E-470 Public Highway Authority, Highway Revenue Tolls, Prerefunded to 9-1-10, Series B Zero 09-01-34 7,000,000 1,149,960 E-470 Public Highway Authority, Highway Revenue Tolls, Series B1 (D) 5.500 09-01-24 2,000,000 2,011,600 Northwest Parkway Public Highway Authority, Highway Revenue Tolls, Prerefunded to 6-15-11, Series D 7.125 06-15-41 2,885,000 3,131,841 Public Authority for Colorado Energy, Natural Gas Revenue 6.250 11-15-28 3,500,000 3,717,980 Connecticut 0.65% Connecticut State Health & Educational Facility Authority, Yale University, Series Z3 5.050 07-01-42 3,000,000 3,166,170 District of Columbia 3.72% District of Columbia 6.500 05-15-33 5,000,000 4,883,450 Metropolitan Washington DC Airports Authority, Highway Revenue Tolls (D) Zero 10-01-33 6,565,000 1,682,019 Metropolitan Washington DC Airports Authority, Highway Revenue Tolls (D) Zero 10-01-35 6,470,000 1,449,927 Metropolitan Washington DC Airports Authority, Highway Revenue Tolls (D) Zero 10-01-36 7,250,000 1,519,890 Metropolitan Washington DC Airports Authority, Highway Revenue Tolls, Series A 5.250 10-01-44 2,000,000 2,105,760 Metropolitan Washington DC Airports Authority, Series C 5.125 10-01-39 5,000,000 5,193,900 Metropolitan Washington DC Airports Authority, Highway Revenue Tolls, Series C (D) (Zero Coupon steps up to 6.500% on 10-1-16) Zero 10-01-41 1,750,000 1,281,788 Florida 5.91% Bonnet Creek Resort Community Development District 7.375 05-01-34 1,500,000 1,359,450 Bonnet Creek Resort Community Development District 7.250 05-01-18 1,000,000 962,160 Capital Projects Finance Authority, Florida University, Prerefunded to 8-15-10, Series A 7.850 08-15-31 3,500,000 3,658,935 Capital Projects Finance Authority, College & University Revenue, Series G 9.125 10-01-11 800,000 809,976 See notes to financial statements Annual report | Tax-Free Bond Fund 13 Maturity Rate date Par value Value Florida (continued) Capital Trust Agency, Seminole Tribe Convention, Prerefunded to 10-1-12, Series A (S) 8.950% 10-01-33 $3,000,000 $3,572,700 Crossings at Fleming Island Community Development District, Recreation Facilities Improvements, Series C 7.100 05-01-30 1,000,000 1,000,540 Hernando County, Criminal Justice (D) 7.650 07-01-16 500,000 595,780 Miami-Dade County Aviation Revenue, Series A 5.500 10-01-36 3,250,000 3,347,858 Miami-Dade County Aviation Revenue, Miami International Airport, Series A1 5.375 10-01-41 3,000,000 3,055,800 Miami-Dade County Water & Sewer Revenue, Water Revenue 5.000 10-01-34 3,000,000 3,095,190 Orange County School Board, School Improvements, Series A (D) Zero 08-01-13 5,000,000 4,706,100 Orlando Utilities Commission, Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10-01-17 2,200,000 2,615,448 Georgia 2.40% Atlanta Tax Allocation, Eastside Project, Series B 5.600 01-01-30 1,000,000 1,001,700 Georgia Municipal Electric Authority, Electric, Power & Light Revenues, Prerefunded to 1-1-14, Series 2005 (D) 6.500 01-01-17 60,000 71,029 Georgia Municipal Electric Authority, Electric, Power & Light Revenues, Series BB 5.700 01-01-19 980,000 1,108,037 Georgia Municipal Electric Authority, Electric, Power & Light Revenues, Series C (D) 5.700 01-01-19 4,895,000 5,504,672 Georgia Municipal Electric Authority, Electric, Power & Light Revenues, Series EE (D) 7.250 01-01-24 2,000,000 2,590,340 Georgia Municipal Electric Authority, Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01-01-17 145,000 170,175 Georgia Municipal Electric Authority, Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01-01-20 150,000 170,748 Monroe County Development Authority, Oglethorpe Power Corp., Series A 6.800 01-01-12 1,000,000 1,075,260 Illinois 3.72% Chicago Board of Education, Series A (D) 5.500 12-01-30 3,650,000 4,124,938 Chicago Tax Increment Revenue, Pilsen Redevelopment, Series B 6.750 06-01-22 3,000,000 3,011,430 Illinois Development Finance Authority, Edison Project (D) 5.850 01-15-14 3,000,000 3,298,320 Illinois Finance Authority, Rush University Medical Center, Series A 7.250 11-01-38 1,500,000 1,690,095 Lake County Community Consolidated School District No: 24 (D) Zero 01-01-22 2,440,000 1,385,871 Round Lake Lakewood Grove Special Service Area No: 1, Prerefunded to 3-1-13 6.700 03-01-33 1,000,000 1,148,990 Will County Community Unit School District No: 365 (D) Zero 11-01-21 5,780,000 3,473,607 Indiana 0.67% Indiana Finance Authority, Duke Energy, Series B 6.000 08-01-39 3,000,000 3,285,390 See notes to financial statements 14 Tax-Free Bond Fund | Annual report Maturity Rate date Par value Value Kentucky 2.07% Kentucky Economic Development Finance Authority, Louisville Arena, Series A1 (D) 6.000% 12-01-33 $1,000,000 1,100,630 Kentucky Economic Development Finance Authority, Norton Healthcare, Prerefunded to 10-1-13, Series C (D) 6.100 10-01-21 1,770,000 2,048,049 Kentucky Economic Development Finance Authority, Norton Healthcare, Series C (D) 6.100 10-01-21 3,230,000 3,397,799 Kentucky State Property & Buildings Commission, Project No: 93 (D) 5.250 02-01-29 3,250,000 3,530,215 Louisiana 0.53% Louisiana Local Government Environmental Facilities, Westlake Chemical Corp. Project 6.750 11-01-32 2,500,000 2,577,675 Massachusetts 6.29% Commonwealth of Massachusetts, Series C (D) 5.500 12-01-24 8,000,000 9,746,720 Massachusetts Bay Transportation Authority, Sales Tax Revenue, Series A2 Zero 07-01-26 13,595,000 6,489,709 Massachusetts Health & Educational Facilities Authority, Civic Investments, Prerefunded to 12-15-12, Series B 9.200 12-15-31 3,500,000 4,255,265 Massachusetts Health & Educational Facilities Authority, Partners HealthCare, Series C 5.750 07-01-32 85,000 86,971 Massachusetts State Department of Transportation, Highway Revenue Tolls 5.000 01-01-37 3,000,000 3,045,570 Massachusetts Water Pollution Abatement, Series A 6.375 02-01-15 75,000 75,379 Massachusetts Water Resources Authority, Water Revenue, Series A 5.000 08-01-40 6,500,000 6,932,120 Michigan 0.24% Detroit Water Supply System Revenue, Water Revenue, Second Lien, Series B (D) 7.000 07-01-36 1,000,000 1,155,700 Missouri 0.63% Fenton Tax Increment Revenue, Public Improvements, Prerefunded to 10-1-11 7.000 10-01-21 955,000 1,041,533 Missouri State Health & Educational Facilities Authority, Childrens Mercy Hospital 5.625 05-15-39 2,000,000 2,045,860 Nebraska 1.30% Central Plains Energy Project Revenue, Natural Gas Revenue, Series A 5.250 12-01-20 4,970,000 4,918,610 Omaha Public Power District, Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02-01-17 1,200,000 1,415,712 New Hampshire 0.26% New Hampshire Health & Education Facilities Authority, Exeter Project 6.000 10-01-24 1,250,000 1,284,850 New Jersey 4.80% New Jersey Health Care Facilities Financing Authority, Cherry Hill Project 8.000 07-01-27 1,120,000 941,282 New Jersey State Turnpike Authority, Series E 5.250 01-01-40 4,500,000 4,741,380 New Jersey State Turnpike Authority, Highway Revenue Tolls, Series I 5.000 01-01-35 3,750,000 3,912,413 See notes to financial statements Annual report | Tax-Free Bond Fund 15 Maturity Rate date Par value Value New Jersey (continued) Tobacco Settlement Financing Corp, Prerefunded to 6-1-13 6.750% 06-01-39 $5,000,000 $5,838,050 Tobacco Settlement Financing Corp., Prerefunded to 6-1-13 6.250 06-01-43 4,000,000 4,611,400 Tobacco Settlement Financing Corp., Series 1A 4.500 06-01-23 3,575,000 3,340,552 New York 13.83% Brooklyn Arena Local Development Corp., Barclays Center Project 6.250 07-15-40 1,000,000 1,026,830 Brooklyn Arena Local Development Corp., Barclays Center Project 6.000 07-15-30 2,500,000 2,565,975 New York City Industrial Development Agency AMT, Terminal One Group Association Project (P) 5.500 01-01-24 1,500,000 1,536,855 New York City Industrial Development Agency, 7 World Trade Center, Series A 6.250 03-01-15 2,000,000 2,016,380 New York City Municipal Water Finance Authority, Water Revenue, Series 2009-EE 5.250 06-15-40 3,000,000 3,239,700 New York City Municipal Water Finance Authority, Water Revenue, Series B 6.000 06-15-33 375,000 379,751 New York City Municipal Water Finance Authority, Water Revenue, Series F (V) 0.270 06-15-35 550,000 550,000 New York City Municipal Water Finance Authority, Water Revenue, Series GG-1 5.000 06-15-39 10,000,000 10,573,600 New York City Transitional Finance Authority, Income Tax Revenue, Series A (Zero Coupon step up to 14.000% on 11-1-11) Zero 11-01-29 5,000,000 4,925,950 New York City Transitional Finance Authority, Income Tax Revenue, Series S-3 5.375 01-15-34 2,000,000 2,152,060 New York City Transitional Finance Authority, Income Tax Revenue, Series S-3 5.250 01-15-39 3,000,000 3,194,610 New York City Transitional Finance Authority, Government Fund/Grant Revenue, Series S-4 5.500 01-15-39 2,995,000 3,258,440 New York Liberty Development Corp., Goldman Sachs Headquarters 5.250 10-01-35 3,500,000 3,518,340 New York State Dormitory Authority, State University Education Facilities, Series A 5.500 05-15-19 1,000,000 1,148,600 New York State Dormitory Authority, Income Tax Revenue, Series A 5.000 02-15-39 2,500,000 2,650,150 New York State Dormitory Authority, College & University Revenue, Series B 7.500 05-15-11 145,000 154,261 New York State Housing Finance Agency, College & University Revenue, Escrowed to Maturity, Series A 8.000 05-01-11 475,000 496,256 Port Authority of New York & New Jersey, 144th Construction Project 5.000 10-01-29 3,500,000 3,734,535 Port Authority of New York & New Jersey, 5th Installment Special Project, AMT 6.750 10-01-19 8,700,000 8,134,500 Triborough Bridge & Tunnel Authority, Highway Revenue Tolls 5.000 11-15-33 9,025,000 9,503,054 Westchester Tobacco Asset Securitization Corp., Public Improvements, Prerefunded to 7-15-17 6.950 07-15-39 2,000,000 2,582,040 See notes to financial statements 16 Tax-Free Bond Fund | Annual report Maturity Rate date Par value Value Ohio 1.21% Buckeye Ohio Tobacco Settlement Financing Authority, Series A2 5.125% 06-01-24 $5,375,000 4,802,133 Ohio Air Quality Development Authority, FirstEnergy Solutions Corp., Series C AMT (P) 7.250 11-01-32 1,000,000 1,097,180 Oklahoma 0.41% Tulsa Municipal Airport Trust Trustees, Series A AMT (P) 7.750 06-01-35 2,000,000 2,012,000 Oregon 1.38% Clackamas County School District No. 12, Series B (Zero Coupon steps up to 5.000% on 6-15-11) (D) Zero 06-15-28 5,630,000 5,634,223 Western Generation Agency, Wauna Cogenertion Project, Series B AMT 5.000 01-01-14 1,100,000 1,089,638 Pennsylvania 3.74% Allegheny County Hospital Development Authority, West Penn Allegheny Health Systems, Series A 5.000 11-15-28 3,500,000 2,887,745 Allegheny County Redevelopment Authority, Pittsburgh Mills Project 5.600 07-01-23 1,000,000 923,890 Carbon County Industrial Development Authority AMT, Panther Creek Partners Project 6.700 05-01-12 4,960,000 4,971,656 Luzerne County Industrial Development Authority, Amern Water Co. 5.500 12-01-39 1,000,000 1,032,120 Pennsylvania Turnpike Commission, Series C Zero 12-01-38 4,000,000 808,440 Philadelphia Authority for Industrial Development AMT, Commerical Development 7.750 12-01-17 3,250,000 3,253,705 Philadelphia School District, Series E 6.000 09-01-38 4,000,000 4,315,280 Puerto Rico 5.06% Commonwealth of Puerto Rico, Income Tax Revenue (D)(P) 11.364 07-01-11 9,600,000 10,536,192 Puerto Rico Aqueduct & Sewer Authority, Water Revenue (D)(P) 11.364 07-01-11 6,500,000 7,296,640 Puerto Rico Aqueduct & Sewer Authority, Water Revenue (D) 6.000 07-01-11 200,000 212,256 Puerto Rico Public Buildings Authority, Government Facilities, Series P 6.750 07-01-36 3,000,000 3,349,440 Puerto Rico Sales Tax Financing Authority, Sales Tax Revenue, Series A (Zero Coupon Steps up to 6.750% on 8-1-16) Zero 08-01-32 4,000,000 3,253,280 Rhode Island 0.18% Town of Tiverton, Mount Hope Bay Village, Series A 6.875 05-01-22 900,000 885,951 South Carolina 3.77% Richland County AMT, International Paper Co. 6.100 04-01-23 3,325,000 3,365,665 South Carolina State Public Service Authority, Santee Cooper, Series A 5.500 01-01-38 6,000,000 6,548,400 South Carolina State Public Service Authority, Santee Cooper, Series E 5.000 01-01-40 8,000,000 8,455,360 South Dakota 1.03% Educational Enhancement Funding Corp., Series B 6.500 06-01-32 5,000,000 5,008,050 See notes to financial statements Annual report | Tax-Free Bond Fund 17 Maturity Rate date Par value Value Texas 5.55% Bexar County Health Facilities Development Corp., Army Retirement Residence Project, Prerefunded to 7-1-12 6.300% 07-01-32 $1,000,000 1,115,000 Brazos River Authority, TXU Energy Co., Series A AMT 8.250 10-01-30 2,000,000 1,238,200 Brazos River Authority, TXU Energy Co., Series A AMT 7.700 04-01-33 1,500,000 876,270 Harris County, Highway Revenue Tolls, Series C 5.000 08-15-49 5,000,000 5,077,500 Houston Independent School District Public Financing Corp., Cesar Chavez Project, Series A (D) Zero 09-15-16 900,000 752,769 Lower Colorado River Authority 5.625 05-15-39 4,000,000 4,292,240 Lower Colorado River Authority, Electric, Power & Light Revenues 5.000 05-15-40 5,000,000 5,118,150 Mission Economic Development Corp., Allied Waste, Inc. Project, Series A AMT 5.200 04-01-18 1,000,000 1,003,160 North Texas Tollway Authority, Series A 6.000 01-01-25 3,000,000 3,274,440 North Texas Tollway Authority, Highway Revenue Tolls, Series K-2 6.000 01-01-38 4,000,000 4,285,040 Utah 0.15% Salt Lake City, IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05-15-15 635,000 740,677 Washington 0.39% Washington Public Power Supply Systems, Electric, Power & Light Revenues, Series B 7.125 07-01-16 1,500,000 1,889,700 West Virginia 0.63% West Virginia State Hospital Finance Authority, Charleston Medical Center, Prerefunded to 9-1-10 6.750 09-01-22 2,400,000 2,463,336 West Virginia State Hospital Finance Authority, Charleston Medical Center, Prerefunded to 9-1-10 6.750 09-01-22 600,000 615,834 Wisconsin 0.45% State of Wisconsin, Series A 5.750 05-01-33 2,000,000 2,183,560 Wyoming 0.67% Campbell County Solid Waste Facilites Revenue, Basin Electric Power Co., Series A 5.750 07-15-39 3,000,000 3,240,750 Corporate Bonds 1.39% (Cost $9,263,904) Diversified Financial Services 0.75% Municipal Mortgage & Equity, LLC (P)(S) 7.500% 06-30-49 $3,841,668 3,650,660 Thrifts & Mortgage Finance 0.64% Charter MAC Equity Issuer Trust, Series A4-1 (S) 5.750 05-15-15 3,000,000 3,115,470 See notes to financial statements 18 Tax-Free Bond Fund | Annual report Par value Value Short-Term Investments 0.15% (Cost $758,000) Repurchase Agreement 0.15% Repurchase Agreement with State Street Corp. dated 5-28-10 at 0.01% to be repurchased at $758,001 on 6-1-10, collateralized by $775,000 Federal Home Loan Bank, 1.375% due 5-14-12 (valued at $775,000). $758,000 758,000 Total investments (Cost $441,392,545)  98.49% Other assets and liabilities, net 1.51% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance Coverage As a % of total investments Ambac Financial Group, Inc. 3.59% Assured Guaranty Corp. 4.34% Financial Guaranty Insurance Company 1.18% National Public Finance Guarantee Insurance Corp. 13.05% (H) Defaulted security. Currently, the issuer is in default with respect to interest payments. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rate as of May 31, 2010.  At May 31, 2010, the aggregate cost of investment securities for federal income tax purposes was $439,095,762. Net unrealized appreciation aggregated $40,591,672, of which $45,693,207 related to appreciated investment securities and $5,101,535 related to depreciated investment securities. The porfolio had the following sector distribution as a percentage of total net assets on May 31, 2010: General Obligation Bonds 4% Revenue Bonds Transportation 17% Power 11% Education 8% Health Care 8% Airport 7% Water & Sewer 6% Utilities 5% Development 4% Pollution 3% Other Revenue 24% Short-Term Investments & Other 3% See notes to financial statements Annual report | Tax-Free Bond Fund 19 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-10 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $441,392,545) $479,687,434 Cash 459 Receivable for fund sharessold 999,893 Interestreceivable 7,302,317 Other receivables and prepaidassets 83,985 Totalassets Liabilities Payable for fund sharesrepurchased 399,802 Distributionspayable 481,971 Payable toaffiliates Accounting and legal servicesfees 7,107 Transfer agentfees 17,366 Distribution and servicefees 31,475 Trusteesfees 41,094 Other liabilities and accruedexpenses 74,325 Totalliabilities Netassets Capital paid-in $470,826,617 Undistributed net investmentincome 1,537,256 Accumulated net realized loss oninvestments (23,637,814) Net unrealized appreciation (depreciation) oninvestments 38,294,889 Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($439,723,635 ÷ 44,107,410shares) $9.97 Class B ($9,559,160 ÷ 958,801shares) 1 $9.97 Class C ($37,738,153 ÷ 3,785,711shares) 1 $9.97 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.44 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements 20 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-10 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $26,553,773 Expenses Investment management fees (Note4) 2,603,074 Distribution and service fees (Note4) 1,500,299 Accounting and legal services fees (Note4) 94,359 Transfer agent fees (Note4) 426,213 Trustees fees (Note4) 42,238 State registration fees 36,647 Printing and postage fees 56,112 Professionalfees 97,854 Custodianfees 76,080 Registration and filingfees 19,659 Other 27,179 Totalexpenses Less expense reductions (Note4) (17,532) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gainon investments 3,917,641 Change in net unrealized appreciation (depreciation)of investments 16,829,443 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Tax-Free Bond Fund 21 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period Year ended ended ended 5-31-10 5-31-09 1 8-31-08 Increase (decrease) in netassets Fromoperations Net investmentincome $21,591,591 $15,918,216 $20,403,322 Net realized gain(loss) 3,917,641 (10,078,446) (1,960,315) Change in net unrealized appreciation(depreciation) 16,829,443 (3,883,768) (4,001,767) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (19,877,142) (14,433,986) (19,028,985) ClassB (395,884) (352,283) (534,537) ClassC (1,253,985) (612,034) (336,964) Totaldistributions From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofyear 449,946,077 443,074,144 457,639,737 End ofyear Undistributed net investmentincome 1 For the nine-month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May31. See notes to financial statements 22 Tax-Free Bond Fund | Annual report Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 5-31-10 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 2 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 3 0.45 0.35 0.45 0.45 0.47 0.48 Net realized and unrealized gain (loss) oninvestments 0.44 (0.30) (0.13) (0.29) (0.18) 0.19 Total from investmentoperations Lessdistributions From net investmentincome (0.45) (0.34) (0.45) (0.45) (0.46) (0.48) Net asset value, end ofyear Total return (%) 4 6 5 6 6 6 Ratios and supplementaldata Net assets, end of year (inmillions) $440 $411 $417 $434 $459 $487 Ratios (as a percentage of average net assets): Expenses beforereductions 0.98 1.02 0.96 0.95 0.96 0.99 Interest andfees 9   0.06 0.08   Expenses net of fee waivers 0.98 1.02 1.02 1.03 0.96 0.99 Net investmentincome 4.64 5.05 7 4.53 4.45 4.54 4.71 Portfolio turnover (%) 28 36 36 40 54 32 1 For the nine-month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May31. 2 Audited by previous independent registered public accountingfirm. 3 Based on the average daily sharesoutstanding. 4 Assumes dividend reinvestment (ifapplicable). 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 9 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements Annual report | Tax-Free Bond Fund 23 CLASS B SHARES Periodended 5-31-10 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 2 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 3 0.38 0.29 0.38 0.38 0.39 0.41 Net realized and unrealized gain (loss) oninvestments 0.44 (0.29) (0.14) (0.30) (0.18) 0.18 Total from investmentoperations  Lessdistributions From net investmentincome (0.38) (0.29) (0.37) (0.37) (0.38) (0.40) Net asset value, end ofyear Total return (%) 4 6 5 6 6 6 Ratios and supplementaldata Net assets, end of year (inmillions) $10 $11 $13 $16 $21 $32 Ratios (as a percentage of average net assets): Expenses beforereductions 1.74 1.77 1.71 1.70 1.71 1.74 Interest andfees 9   0.06 0.08   Expenses net of fee waivers 1.73 1.77 1.77 1.78 1.71 1.74 Net investmentincome 3.89 4.29 7 3.77 3.69 3.79 3.96 Portfolio turnover (%) 28 36 36 40 54 32 1 For the nine-month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May31. 2 Audited by previous independent registered public accountingfirm. 3 Based on the average daily sharesoutstanding. 4 Assumes dividend reinvestment (ifapplicable). 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 9 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. CLASS C SHARES Periodended 5-31-10 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 2 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 3 0.38 0.29 0.38 0.37 0.39 0.41 Net realized and unrealized gain (loss) oninvestments 0.44 (0.29) (0.14) (0.29) (0.18) 0.18 Total from investmentoperations  Lessdistributions From net investmentincome (0.38) (0.29) (0.37) (0.37) (0.38) (0.40) Net asset value, end ofyear Total return (%) 4 6 5 6 6 6 Ratios and supplementaldata Net assets, end of year (inmillions) $38 $27 $13 $7 $7 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.73 1.77 1.71 1.70 1.71 1.74 Interest andfees 9   0.06 0.08   Expenses net of fee waivers 1.73 1.77 1.77 1.78 1.71 1.74 Net investmentincome 3.88 4.31 7 3.78 3.70 3.79 3.96 Portfolio turnover (%) 28 36 36 40 54 32 1 For the nine-month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May31. 2 Audited by previous independent registered public accountingfirm. 3 Based on the average daily sharesoutstanding. 4 Assumes dividend reinvestment (ifapplicable). 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 9 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements 24 Tax-Free Bond Fund | Annual report Notes to financial statements Note 1  Organization John Hancock Tax-Free Bond Fund (the Fund) is a diversified series of John Hancock Municipal Securities Trust (the Trust), open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek as high a level of interest income that is exempt from federal income tax as is consistent with preservation of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
